DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on August 31st, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor memory device including a memory cell array.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1, line 15, “transistorhaving” should be changed to --transistor having--.
Claim 15 recites the limitation "the length of the fifth portion" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, “the length of the fifth portion” should be changed to --a length of the fifth portion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “wherein the annular shaped gate is square shape” on lines 1-2.  The metes and bounds of the claimed limitation cannot be determined for the following reasons,
It is unclear if the annular shaped gate is of the second transistor or the third transistor or both.  Note that, claim 2 in which claim 3 depends directly on recited “the second transistor includes an annular-shaped gate surrounding the first region” on lines 3-4 and “the third transistor includes an annular-shaped gate surrounding the second portion” on lines 6-7.  Therefore, it is unclear if the annular shaped gate is of which transistors.  For examination purpose, examiner interprets that the annular shaped gate is square shaped for both the second transistor and the third transistor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (U.S. Pub. 2016/0181268).
In re claim 1, Chuang discloses a semiconductor memory device comprising: a substrate 102 including a first region 102a’, a second region 102b’, a third region 102c’, and a fourth region (region that surrounding the third region 102c’) (see paragraphs [0015]-[0017] and fig. 2), the first region 102a’ including a memory cell array 104 (see paragraph [0015] and fig. 2), the second region 102b’ including a circuit 106 (HKMG peripheral circuit) for controlling the memory cell array (see paragraph [0016] and fig. 2), the third region 102c’ separating the first region 102a’ and the second region 102b’, and the fourth region surrounding the third region (see paragraphs [0015]-[0017] and fig. 2); a first transistor 106 disposed in the second region 102b’ (see paragraph [0016] and fig. 2); a second transistor 108 disposed in the third region 102c’ between the first region 102a’ and the first transistor 106 (see paragraph [0017] and fig. 2), the second transistor 108 having a gate in an electrically unconnected state (dummy structure); a third transistor 110 provided in the third region 102c’ between the first transistor 106 and the second transistor 108, the third transistor 110 having a gate in an electrically unconnected state (dummy structure) (see paragraph [0017] and fig. 2); and a first insulating layer 213, 214 including (i) a first portion provided above the first to third transistors, and (ii) a second portion in contact with the substrate 102 between the second transistor and the third transistor (see paragraph [0021] and fig. 2).

    PNG
    media_image1.png
    377
    744
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Pub. 2016/0181268) in view of Terada et al. (U.S. Pub. 2019/0057973).
In re claim 2, as applied to claim 1 above, Chuang is silent to wherein the second transistor includes an annular-shaped gate surrounding the first region, the second portion surrounds the second transistor, and the third transistor includes an annular-shaped gate surrounding the second portion.
However, Terada discloses in a same field of endeavor, a semiconductor memory device 100 including, inter-alia, wherein the second transistor G2 includes an annular-shaped gate surrounding the first region, the second portion surrounds the second transistor, and the third transistor G3 includes an annular-shaped gate surrounding the second portion (see paragraph [0034] and figs. 1A-B, 2, and 3A-C).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Terada into the semiconductor memory device of Chuang in order to enable wherein the second transistor includes an annular-shaped gate surrounding the first region, the second portion surrounds the second transistor, and the third transistor includes an annular-shaped gate surrounding the second portion in Chuang to be formed because in doing so it is possible to suppress the leakage current and fluctuation of the element characteristics of the semiconductor memory device (see paragraph [0003] of Terada).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the gates of the second and third transistors was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 3, as applied to claim 2 above, Chuang in combination with Terada discloses wherein the annular shaped gate is square shaped (see figs. 3A-C of Terada).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the gates of the second and third transistors was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Pub. 2016/0181268) in view of Terada et al. (U.S. Pub. 2019/0057973), as applied to claim 2 above and further in view of Yen et al. (U.S. Pub. 2017/0059908).
In re claim 4, as applied to claim 2 above, Chuang and Terada discloses wherein the semiconductor memory device further comprising a plurality of first contact plugs 216 disposed in the third region 102c’ between the first region 102a’ and the second transistor 108 (see paragraph [0021] and fig. 2 of Chuang) but is silent to wherein the gate of the second transistor includes a first protrusion portion, the first protrusion portion arranged between the plurality of first contact plugs on a second surface facing a first surface facing the second portion, and extending toward the first region.
However, Yen discloses in a same field of endeavor, a semiconductor memory device including, inter-alia, wherein the gate 16 of the second transistor includes a first protrusion portion 16B, the first protrusion portion 16B arranged between the plurality of first contact plugs18A, 18B on a second surface facing a first surface facing the second portion, and extending toward the first region (see paragraph [0021] and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Yen into the semiconductor memory device of Chuang in order to enable wherein the gate of the second transistor includes a first protrusion portion, the first protrusion portion arranged between the plurality of first contact plugs on a second surface facing a first surface facing the second portion, and extending toward the first region in Chuang to be formed because in doing so would increase the surface area of the gate of the second transistor.  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the gate of the second transistor was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 5, as applied to claim 4 above, Chuang in combination with Terada and Yen discloses wherein the plurality of first contact plugs include a bent portion, the protrusion portion 16B extending into the bent portion (see paragraph [0021] and fig. 4 of Yen).
In re claim 6, as applied to claim 5 above, Chuang in combination with Terada and Yen discloses wherein the bent portion includes a plurality of straight line portions extending in perpendicular directions (see paragraph [0021] and fig. 4 of Yen).
In re claim 7, as applied to claim 6 above, Chuang in combination with Terada and Yen discloses wherein the straight line portions are not continuous with each other (see paragraph [0021] and fig. 4 of Yen).
In re claim 8, as applied to claim 5 above, Chuang in combination with Terada and Yen discloses wherein the bent portion is bent in a rectangular or arc shape (see paragraph [0021] and fig. 4 of Yen).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of bent portion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed over the prior art of record.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 15 as a whole taken alone or in combination, in particular, prior art of record does not teach “a fifth portion which is arranged apart from the third and fourth portions in a second direction away from the second portion, and extends in the first direction, and the length of the fifth portion in the first direction is longer than a distance at which the third portion and the fourth portion are separated from each other", as recited in independent claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee 			U.S. Pub. 2019/0378857	Dec. 12, 2019.
Lin et al.		U.S. Pub. 2019/0148389	May 16, 2019.
Liu et al.		U.S. Pub. 2018/0151579	May 31, 2018.
Kim et al.		U.S. Pub. 2017/0330887	Nov. 16, 2017.
Ichige et al.		U.S. Patent 7,563,664	Jul. 21, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892